Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hydraulic strut in claim 5 and the coil spring in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In light of the amendments the abstract filed on March 01, 2022, the objection to the abstract set forth in the non-final office action mailed on October 29, 2021 is withdrawn.

Claim Objections
Claim 10 objected to because of the following informalities:  Lines 3-4 should read “connected to the front end of the minor bogie frame” for the purpose of grammatical accuracy.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson (WO 2017/078980 A1, previously provided by applicant) in view of Kautsch (US 9505454 B1).
In regards to claim 1: Gustafson teaches an undercarriage assembly for a work machine, the undercarriage assembly comprising (Claim 1 lines 1-2): 
a drive wheel (Claim 1 line 3); 
a front idler wheel rotatable on a front axle Claim 1 line 4); 
a rear idler wheel rotatable on a rear axle (Claim 1 lines 6-7); 
an endless track belt disposed about the drive and idler wheels (Claim 1 line 8); 
a plurality of mid-rollers located between the front and rear idler wheels and configured to engage the endless track belt on a lower run thereof (Claim 1 lines 9-11); 

a rigid major bogie (See Figure 1 reference 50), comprising a forward bogie arm and a trailing bogie arm, the major bogie being pivotably connected to the track roller frame at a major bogie pivot, wherein the rear idler wheel is connected to the trailing bogie arm (Claim 1 lines 17-21); 
a minor bogie, mounted on the forward bogie arm (Claim 1 line 24), the minor bogie comprising a rigid frame (Figure 1 reference 60), wherein the frame is pivotably connected to the major bogie at a minor bogie pivot (Claim 1 lines 24-25). 
Gustafson fails to teach wherein the minor bogie further comprises minor bogie suspension, a minor bogie front axle, and a minor bogie rear axle, the minor bogie front and rear axles being supported by the minor bogie suspension, wherein the minor bogie suspension provides damping between the minor bogie front and rear axles and the minor bogie pivot.
However, Kautsch teaches a minor bogie suspension (Figure 4, reference 74), a minor bogie front axle (Column 8 line 67-Column 9 line 1), and a minor bogie rear axle (Column 8 line 67-Column 9 line 1), the minor bogie front and rear axles being supported by the minor bogie suspension (See Figure 4), wherein the minor bogie suspension provides damping between the minor bogie front and rear axles and the minor bogie pivot (Column 9 lines 30-49) to absorb shocks, reduce vibrations, and improve ride quality (Column 9 lines 30-32). Therefore, it would have been obvious to one of ordinary skill in 
In regards to claim 3: The undercarriage assembly according to claim 1 is taught by Gustafson in view of Kautsch. The combination further teaches wherein the minor bogie suspension (Kautsch Figure 4 reference 74) further comprises a resilient member (Kautsch Figure 4 reference 75) and a minor bogie frame (Kautsch Figure 4 reference 63), wherein the minor bogie frame supports the front and rear minor bogie axles (Seen in Figure 4 where 63 supports front and rear axles for the roller wheels) and the resilient member is connected to both the minor bogie frame (See indirect connection of 75 to 63) and to the minor bogie pivot (Minor bogie pivot of Kautsch is Figure 4 reference 66, also indirectly connected through 85 to the frame 63).
In regards to claims 4-6: The undercarriage assembly according to claim 3 is taught by Gustafson in view of Kautsch. The combination further teaches wherein the
resilient member can be a leaf spring, a hydraulic strut, or a coil spring (Kautsch Column 9 line 50, and Column 10 lines 24-34). It would be obvious to one of ordinary skill in the art to replace the resilient member with any of the functional equivalents listed above by Kautsch for the purpose of using supplies that are more readily available, design optimization, or preference of the user.
In regards to claim 7: The undercarriage assembly of claim 3 is taught by Gustafson in view of Kautsch. The combination further teaches the undercarriage assembly included on an agricultural machine (Paragraph 0016 line 4 of Gustafson).
In regards to claim 8: The undercarriage assembly according to claim 4 is taught by Gustafson in view of Kautsch. The combination further teaches wherein the resilient member is connected to the minor bogie frame via a suspension link (Figure 4 reference 85 of Kautsch) at the minor bogie front axle.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson (WO 2017/078980 A1) in view of Jespersen (US 3790230).
In regards to claim 9: Gustafson teaches an undercarriage assembly for a work machine, the undercarriage assembly comprising (Claim 1 lines 1-2): 
a drive wheel (Claim 1 line 3); 
a front idler wheel rotatable on a front axle Claim 1 line 4); 
a rear idler wheel rotatable on a rear axle (Claim 1 lines 6-7); 
an endless track belt disposed about the drive and idler wheels (Claim 1 line 8); 
a plurality of mid-rollers located between the front and rear idler wheels and configured to engage the endless track belt on a lower run thereof (Claim 1 lines 9-11); 
a track roller frame pivotably mounted on the work machine at a main pivot, the track roller frame comprising an elongate member with a front end and a rear end with the main pivot located between the front end and the rear end and the front idler wheel being connected near the front end of the track roller frame (Claim 1 lines 12-16); 
a major bogie (See Figure 1 reference 50), comprising a forward bogie arm and a trailing bogie arm, the major bogie being pivotably connected to the track roller frame at a major bogie pivot, wherein the rear idler wheel is connected to the trailing bogie arm (Claim 1 lines 17-21); 

Gustafson fails to explicitly teach wherein the minor bogie further comprises a minor bogie front axle, and a minor bogie rear axle, the minor bogie frame being connected to the minor bogie pivot by a leaf spring, the leaf spring having a front end connected to a front end of the minor bogie frame and a rear end connected to a rear end of the minor bogie frame, the leaf spring being connected to the minor bogie pivot at a position between the front and rear ends. 
However, Jespersen teaches a minor bogie (363) that further comprises a minor bogie front axle, and a minor bogie rear axle (Column 4 lines 13-21) the minor bogie frame being connected to the minor bogie pivot (433) by a leaf spring (425), the leaf spring having a front end connected to a front end of the minor bogie frame and a rear end connected to a rear end of the minor bogie frame (Column 4 lines 32-35), the leaf spring being connected to the minor bogie pivot at a position between the front and rear ends (See Figure 2) so as to support the bogie wheels for resilient up and down movement and to allow pivotal movement about an axis between the bogie wheels (Column 4 lines 25-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the minor bogie of Gustafson with a leaf spring between the bogie wheels as in Jespersen to support the bogie wheels for resilient up and down movement and to allow pivotal movement about 
In regards to claim 10: The undercarriage assembly of claim 9 is taught by Gustafson in view of Jespersen. The combination further teaches wherein the front end of the leaf spring is connected to the front end of the minor bogie frame by a minor bogie suspension link (431 of Jespersen), the minor bogie suspension link pivotably connected to the front end of the minor bogie frame and to the front end of the leaf spring (Claim 6).

Response to Arguments
Applicant's arguments in regards to the drawing objections under 37 CFR 1.83(a) filed March 01, 2022 have been fully considered but they are not persuasive. Applicant points to reference 92 as depicting the hydraulic strut recited in the claim 5 and the coil spring recited in claim 6.  However, applicant’s specification refers to reference character 92 only as a leaf spring. A hydraulic strut or coil spring as claimed is not shown in any of the figures. 
Applicant’s arguments with respect to claims 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/A.R.H./            Examiner, Art Unit 3611         


/JACOB D KNUTSON/            Primary Examiner, Art Unit 3611